Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
This action is in response to applicant’s amendment received 10/13/2021.
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0196077 to McIntire, JR.
With regard to claims 1, 5, a backpack (PAR 0034) and method of using, configured to be converted into a protective vest, the backpack comprising: a pair of shoulder straps (111); a central compartment that conceals a front panel section and a rear panel section of the protective vest (PAR 0015, 0039), the front panel section and .
Allowable Subject Matter
Claims 2-4, 6-7, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

12/29/2021